 THE LAW FIRM OF                                                               7 World Trade Center, 34th Floor
                                                                               New York, New York 10007
 CESAR DE CASTRO, P.C.                                                         646.200.6166 Main
                                                                               212.808.8100 Reception
                                     ATTORNEY AT LAW
                                                                               646.839.2682 Fax
                                                                               www.cdecastrolaw.com




November 14, 2019
                                                                         DOCUMENT
 Via ECF
                                                                         ELECTRONICALLY FILED
The Honorable Ronnie Abrams                                           I
                                                                      i
                                                                         DOC#:
United States District Judge
Southern District of New York                                                                        /1 rI t°I
                                                                      , D:\TE FILED: --'....C-,,'--'--"<-J..,.;;_J:.,.__
                                                                      I
                                                                                          \,
40 Foley Square                                                       '-=------
New York, New York l 0007

                Re:    United States v. Joseph Meli, et al., 19 Cr. 480 (RA)


Dear Judge Abrams:

We represent Joseph Meli in the above-referenced matter. We write, with the consent of the
government and counsel for defendant James Siniscalchi, to respectfully request an adjournment
of the January 21, 2020 trial in this matter.

You may recall that in Mr. de Castro's first appearance in this matter on August 2, 2019, the
parties and the Court discussed adjourning the trial to a date in February when the Court was
potentially available due to Mr. de Castro's already secured travel plans for the Lunar New Year
in the last week of January 2020. The parties agreed to speak with the other defense counsel in
the case to confirm that a February trial date was acceptable to them. All counsel have conferred
and support a trial adjournment.

Following the conference, we obtained the discovery, have met with our client, conferred with
defense counsel, and conferred with the government. The discovery is voluminous and the
additional time is necessary to permit the undersigned sufficient time to review it and review it
with our client who is incarcerated.

Last week, Ms. Gotlib and Assistant U.S. Attorney Sarah Mortazavi spoke with Your Honor's
deputy, Allison Cavale, regarding the Court's schedule. We proposed two dates to Ms. Cavale,
February 18, 2020 and April 20, 2020. Ms. Cavale advised us that the Court is currently
scheduled to be on trial during both of those dates and asked that we put our request, including
the information about our conversation, in a letter to the Court.
  Accordingly, we respectfully request that Your Honor adjourn the trial to a date that is amenable
  to the Court and that the Court adjourn the motion and pretrial submissions schedules
  accordingly. We apologize for any inconvenience and thank you for your continued attention to
  this matter.

  Respectfully submitted,

          Isl
  Cesar de Castro
  Valerie A. Gotlib


  Cc:     All counsel of record (via ECF)




Application granted. The trial is adjourned to April 20, 2020.

The defendants motions shall be filed by February 28, 2020, the Government shall respond by
March 13, 2020 and any replies shall be filed by March 20, 2020.

Pretrial submissions shall be filed by March 20, 2020 and any responses shall be filed by April
3, 2020.

A final pretrial conference is scheduled for April 17, 2020 at 2:00 p.m.

Time is excluded to April 20, 2020 under the Speedy Trial Act, pursuant to 18 U.S.C. Section
3161 (h)(7)(A).

SO ORDERED.




RonJie1\brams, U.S.D.J.
November 18, 2019
